--------------------------------------------------------------------------------

 M-WAVE, INC.
 
EXERCISE AGREEMENT
 
THIS EXERCISE AGREEMENT (this “Agreement”), is made as of January 26, 2007, by
and among M-Wave, Inc., a Delaware corporation (the “Company”) and MAG Capital,
LLC, a California limited liability company, Mercator Momentum Fund, LP, a
California limited partnership, Mercator Momentum Fund III, LP, a California
limited partnership, and Monarch Pointe Fund, Ltd., an international business
company organized under the laws of the British Virgin Islands (collectively,
the “Stockholders”).
 
RECITALS
 
WHEREAS, the Company, Ocean Merger Sub, Inc., a Delaware corporation and wholly
owned subsidiary of the Company (“Merger Sub”), SunFuels, Inc., a Colorado
corporation (“SunFuels”), and Blue Sun Biodiesel LLC, a Colorado limited
liability company and subsidiary of SunFuels (“Blue Sun”), are parties to a
Merger Agreement dated as of January 26, 2007 (the “Merger Agreement”);
 
WHEREAS, the Stockholders are the holders of the shares of Series A Convertible
Preferred Stock and Series B Convertible Preferred Stock of the Company set
forth on the signature pages hereto (collectively, the “Shares”);
 
WHEREAS, it is a condition to the closing of the transactions contemplated by
the Merger Agreement that the Company obtain the agreement of the Stockholders
to convert their Shares into shares of Common Stock of the Company (“Common
Stock”) at the Blue Sun Effective Time (as defined in the Merger Agreement); and
 
WHEREAS, the Stockholders are entering into this Agreement to convert the Shares
into Common Stock in exchange for the right to put the shares of Common Stock
received upon conversion of the Shares to the Company upon the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and other good and valuable consideration, the parties hereto
agree as follows:
 
ARTICLE I
AGREEMENT TO EXERCISE OR CONVERT
 
Section 1.1   Agreement to Convert Shares. Each Stockholder hereby agrees to
convert the Shares, held by such Stockholder into Common Stock, effective as of
Blue Sun Effective Time. In furtherance of the foregoing, each Stockholder will
comply with all of the terms and conditions for conversion of its Shares as set
forth in the terms and conditions of the Shares, not later than the Blue Sun
Effective Time. The Company will notify each Stockholder of the expected date of
the Blue Sun Effective Time not later than two business days prior to the such
date, which notice may be given orally or in writing. The shares of Common Stock
issued upon conversion of the Shares shall be referred to herein as the
“Conversion Shares”.
 

--------------------------------------------------------------------------------




Section 1.2   Adjustment Upon Changes In Capitalization. In the event of any
change in the Shares, by reason of any stock dividends, splits, mergers,
recapitalizations or other changes in the corporate or capital structure of the
Company, the number and kind of Shares subject to this Agreement shall be
appropriately adjusted.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
OF THE STOCKHOLDERS
 
Each Stockholder hereby represents and warrants to the Company as follows:
 
Section 2.1   Title to Shares. As of the date hereof, the Stockholder is the
record or beneficial owner of the number of Shares set forth on under the
Stockholder’s name on the signature pages hereto and such Shares are, or will be
as of the Closing all of the shares of Series A Convertible Preferred Stock and
Series B Convertible Preferred Stock of the Company owned, either of record or
beneficially, by the Stockholder. Such Shares, are and will be as of the Blue
Sun Effective Time owned free and clear of any security interests, liens,
claims, pledges, options, rights of first refusal, agreements, limitations on
voting rights, charges or other encumbrances of any nature whatsoever other than
pursuant to this Agreement, except as disclosed to the Company prior to the
execution and delivery of this Agreement in writing.
 
Section 2.2   Authority Relative to This Agreement. The Stockholder has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by the Stockholder and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all proceedings on the part of Stockholder necessary to authorize
this Agreement or to consummate such transactions. This Agreement has been duly
and validly executed and delivered by the Stockholder and constitutes a legal,
valid and binding obligation of the Stockholder, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).
 
Section 2.3   No Conflict.
 
(a)   Neither the execution and delivery of this Agreement nor the consummation
by the Stockholder of the transactions contemplated hereby will (i) conflict
with or violate any law, rule, regulation, order, judgment or decree applicable
to the Stockholder or by which its Shares are bound or affected or (ii) conflict
with, or constitute a violation of, or constitute a default under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of a lien or encumbrance on any of its Shares, pursuant
to, any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which the Stockholder is
a party or by which the Stockholder or its Shares are bound or affected, except
for any such conflicts, violations, breaches, defaults or other occurrences that
would not prevent or delay the performance by the Stockholder of its obligations
under this Agreement.
 
2

--------------------------------------------------------------------------------




(b)   The execution and delivery of this Agreement by the Stockholder does not,
and the performance of this Agreement by the Stockholder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental or regulatory authority, except where the failure to obtain
such consents, approvals, authorizations or permits, or to make such filings or
notifications would not prevent or delay the performance by the Stockholder of
its obligations under this Agreement.
 
ARTICLE III
COVENANTS OF THE STOCKHOLDERS
 
Section 3.   No Inconsistent Agreements. Each Stockholder, for the benefit of
the Company, hereby covenants and agrees that, except as contemplated by this
Agreement, the Stockholder shall not enter into any agreement or grant a proxy
or power of attorney with respect to its Shares that is inconsistent with this
Agreement.
 
Section 3.2   Transfer Of Title. Each Stockholder, for the benefit of the
Company, hereby covenants and agrees that, so long as this Agreement is in
effect, the Stockholder will not transfer record or beneficial ownership of any
of its Shares unless the transferee agrees in writing to be bound by the terms
and conditions of this Agreement.
 
ARTICLE IV
STOCKHOLDER PUT RIGHTS


Section 4.1   Put Rights. Upon the occurrence of the following events the
Stockholders shall have the right, in its sole discretion, to require the
Company to redeem the Conversion Shares:
 
(a)   If at any time after the Blue Sun Effective Time the Company or any
subsidiary of the Company receives cash proceeds (“Sale Proceeds”) from the sale
of its existing business (a “Business Sale”) then the Stockholders shall have
the right to require the Company to redeem Conversion Shares with an aggregate
Redemption Price (as defined below) equal to the Sale Proceeds, or such lesser
number of Conversion Shares as is determined by the Stockholders in their sole
discretion.
 
(b)   If at any time after the Blue Sun Effective Time the Company receives cash
proceeds (“Exercise Proceeds”) from the exercise of any stock options or
warrants of the Company outstanding on the date hereof (an “Exercise Event”)
then the Stockholders shall have the right to require the Company to redeem a
number of Conversion Shares with an aggregate Redemption Price equal to the
total amount of Exercise Proceeds or such lesser number of Conversion Shares as
is determined by the Stockholders in their sole discretion.
 
(c)   If at the Blue Sun Effective Time the Company has cash in excess of its
current liabilities, as reasonably determined by the Company in accordance with
GAAP (“Excess Cash”), then the Stockholders shall have the right to require the
Company to redeem Conversion Shares with an aggregate Redemption Price equal to
the amount of such Excess Cash or such lesser number of Conversion Shares as is
determined by the Stockholders in their sole discretion.
 
3

--------------------------------------------------------------------------------


 
Section 4.2   Redemption Price. The redemption price per Conversion Share (the
“Redemption Price”) shall be (i) $3.92 per share for the first 318,877
Conversion Shares redeemed and (ii) $3.16 per share for each Conversion Share
redeemed thereafter.
 
Section 4.3   Put Rights Pro Rata. Conversion Shares shall be redeemed pro rata
from the Stockholders based upon the following: (i) the number of shares of
Series A Preferred Stock of the Company owned by each Stockholder for the first
318,877 Conversion Shares redeemed and (ii) the number of shares of Series B
Preferred Stock of the Company owned by each Stockholder for all subsequent
Conversion Shares redeemed.
 
Section 4.4   Company Notice. The Company shall provide a written notice to the
Stockholders not more than five business days after the occurrence of any
Business Sale or any Exercise Event. In addition, the Company shall provide an
estimate of Excess Cash to the Stockholders not less than two business days
prior to the Closing (as defined in the Merger Agreement).
 
Section 4.5   Stockholder Notice. In order to exercise its rights under this
Article IV a Stockholder shall give a written notice of exercise to the Company
(an “Exercise Notice”). Within five business days of receipt of an Exercise
Notice, the Company shall cause its transfer agent to redeem the applicable
Conversion Shares and make payment, in immediately available funds, of the
aggregate Redemption Price for the redeemed Conversion Shares.
 
Section 4.6   Adjustment Upon Changes in Capitalization. In the event of any
change in the Common Stock, by reason of any stock dividends, splits, mergers,
recapitalizations or other changes in the corporate or capital structure of the
Company, the number and kind of Conversion Shares subject to this Article IV and
the Redemption Price shall be appropriately adjusted.
 
ARTICLE V
TERMINATION
 
Section 5.1   Termination. This Agreement shall terminate automatically upon the
date on which the Company notifies the Stockholders in writing that it has
abandoned the transactions contemplated by the Merger Agreement for any reason
other than as the result of a breach of this Agreement by a Stockholder.
 
Section 5.2   Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 5.1 hereof, this Agreement shall forthwith become
void and have no effect, without liability on the part of any party hereto or
its trustees, partners, beneficiaries, directors, officers, stockholders or
affiliates.
 
ARTICLE VI
MISCELLANEOUS
 
Section 6.1   Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, telecopied (which is confirmed) or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):
 
4

--------------------------------------------------------------------------------


 
If to Stockholder:
At such address as is set forth on its signature page hereto.
   
If to the Company:
M-Wave, Inc.
11533 Franklin Avenue
Franklin Park, IL 60131
Attention: Bruce Nelson
Telephone No.: (714) 974-2500 x5215
Facsimile No.: (714) 921-0683
     
Or its chief executive office as listed in any subsequent filings with the
Securities Exchange Commission
     
With a copy to:
     
Sidley Austin LLP
555 W. Fifth Street, Suite 4000
Los Angeles, California 90013
Attention: Stephen D. Blevit, Esq.
Telephone Number: (213) 896-6029
Facsimile Number: (213) 896-6600



 
Any party from time to time may change its address for the purposes of notices
hereunder by giving written notice to the other parties hereto of such new
address.
 
Section 6.2   Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and replaces
and supersedes all prior agreements or understandings, both written and oral,
among the parties hereto, relating to the conversion of the Shares.
 
Section 6.3   Stockholder Capacity. Each Stockholder signs solely in its
capacity as the record holder and beneficial owner of the Shares set forth on
its signature page hereto.
 
Section 6.4   Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any state or federal court of the
United States located in Los Angeles County California or New York, New York,
without any requirement to post a bond, this being in addition to any other
remedy to which they are entitled at law or in equity. In addition, each of the
parties hereto: (a) consents to submit such party to the personal jurisdiction
of any state or federal court in the event any dispute arises out of this
Agreement or any of the transactions contemplated hereby; (b) agrees that such
party will not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court; (c) agrees that such party will not
bring any action relating to this Agreement or the transactions contemplated
hereby in any court other than a state or federal court sitting in Los Angeles
County California or New York, New York; and (d) waives any right to trial by
jury with respect to any claim or proceeding related to or arising out of this
Agreement or any of the transactions contemplated hereby.
 
5

--------------------------------------------------------------------------------




Section 6.5   Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect and shall not in any way be affected or impaired
thereby so long as the economic or legal substance of this Agreement is not
affected in any manner materially adverse to any party.
 
Section 6.6   Amendment. This Agreement may be amended only by a written
instrument signed by each of the parties hereto.
 
Section 6.7   Assignment. Except as required by operation of law, this Agreement
shall not be assignable by the parties hereto without the prior written consent
of the other party. This Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and permitted
assigns.
 
Section 6.8   Governing Law. This Agreement shall be governed by the internal
laws of the State of New York.
 
Section 6.9   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
Section 6.10   Facsimile Signatures. Any signature page delivered pursuant to
this Agreement via facsimile shall be binding to the same extent as an original
signature. Any party who delivers such a signature page agrees to later deliver
an original counterpart to any party that requests it.
 
[Signature Pages Follows]
 
6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 
M-Wave, Inc.
       
By:
/s/Joseph A. Turek
       
Name: Joesph A. Turek
       
Title: President and Chief Operating Officer
                   
Monarch Pointe Fund Ltd.
 
Mercator Momentum Fund, L.P.
             
By: M.A.G. CAPITAL, LLC
 
By: M.A.G. CAPITAL, LLC
 
Its: General Partner
 
Its: General Partner
                         
By:
/s/ Harry Aharonian
 
By:
/s/ Harry Aharonian
   
Harry Aharonian
   
Harry Aharonian
   
Portfolio Administrator
   
Portfolio Administrator
                         
By:
/s/ Todd Bomberg
  By:
/s/ Todd Bomberg
   
Todd Bomberg
   
Todd Bomberg
   
Chief Investment Officer
   
Chief Investment Officer
             
Shares of Series A Preferred Stock: 3,375
 
Shares of Series A Preferred Stock: 5,375
 
Shares of Series B Preferred Stock: 22,400
 
Shares of Series B Preferred Stock: 7,100
                   
Mercator Momentum Fund III, L.P.
                   
By: M.A.G. CAPITAL, LLC
       
Its: General Partner
                   
By:
/s/ Harry Aharonian
         
Harry Aharonian
         
Portfolio Administrator
                   
By:
/s/ Todd Bomberg
         
Todd Bomberg
         
Chief Investment Officer
                   
Shares of Series A Preferred Stock: 3,750
       
Shares of Series B Preferred Stock: 40,148
 

 
SIGNATURE PAGE
 
 

--------------------------------------------------------------------------------

 